
	
		II
		111th CONGRESS
		1st Session
		S. 1043
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 14, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the United States Trade
		  Representative to negotiate a remedy for the equitable border tax treatment on
		  goods and services within the WTO by January 1, 2010, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Tax Fairness
			 Act.
		2.DefinitionsIn this Act:
			(1)United States trade negotiating goals
			 relating to equitable border tax treatmentThe term United States trade
			 negotiating goals relating to equitable border tax treatment
			 means—
				(A)with respect to trade in goods, to obtain a
			 revision of the World Trade Organization rules with respect to the treatment of
			 border adjustments for internal taxes to redress the disadvantage to countries
			 relying primarily on direct taxes rather than indirect taxes for revenue, as
			 provided in section 2102(b)(15) of the Bipartisan Trade Promotion Authority Act
			 of 2002 (19 U.S.C. 3802(b)(15)); and
				(B)with respect to trade in services,
			 to—
					(i)eliminate the disadvantage in trade in
			 services that exists for countries relying primarily on direct taxes that are
			 not adjusted at the border rather than indirect taxes that are adjusted at the
			 border; and
					(ii)ensure that rules regarding trade in
			 services do not result in disparate treatment of border adjustments for
			 internal taxes based on the direct or indirect nature of such taxes.
					(2)WTO negotiationsThe term WTO negotiations
			 means any multilateral negotiations that may result in revisions to WTO
			 agreements that meet the United States trade negotiating goals relating to
			 equitable border tax treatment.
			(3)WTOThe term WTO means the World
			 Trade Organization established pursuant to the WTO Agreement.
			(4)WTO AgreementThe term “WTO Agreement” means the
			 Agreement Establishing The World Trade Organization entered into on April 15,
			 1994.
			3.Requirement for negotiations
			(a)In generalNot later than 30 days after the date of
			 the enactment of this Act, the United States Trade Representative shall pursue
			 WTO negotiations to meet the United States trade negotiating goals relating to
			 equitable border tax treatment and shall submit a report on whether the United
			 States trade negotiating goals relating to equitable border tax treatment have
			 been met in revising the WTO rules. The report shall be submitted to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives not later than the earlier of—
				(1)60 days after completing WTO negotiations;
			 or
				(2)January 1, 2010.
				(b)Content of report; legislative
			 recommendationsThe report
			 required by subsection (a) shall describe the negotiations regarding meeting
			 United States trade negotiating goals relating to equitable border tax
			 treatment and how the goals have been accomplished. If the goals with respect
			 to trade in goods or trade in services have not met, the report shall include
			 recommendations for legislation to address the equitable border tax treatment
			 for goods or services, as the case may be. The legislative recommendation shall
			 also include—
				(1)recommendations for imposing a tax on
			 imports from any country that employs indirect taxes; and
				(2)recommendations for compensatory payments
			 to eligible United States exporters to neutralize the discriminatory effect of
			 border taxes paid by such exporters.
				
